Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-17 are pending and are considered in this Office Action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Korea on 11/06/2019. It is noted, that applicant has filed a certified copy of the KR 10-2019-0140901 application as required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 10/27/2020, and 07/13/2022 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statements.

Objection
Claim 17 is objected to because of the following informalities: 
In claim 17, line 1,  “a computer-readable recording medium” should be changed to “a non-transitory computer-readable medium”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10 and 16-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Spies et al. (hereinafter referred to as Spies) ((U.S. Patent No. 7769820 B1),
As to claim 1, Spies teaches a method for generating a summary of URL (Uniform Resource Locator) performed by a computer device (See at least ABSTRACT, “A URL verification service is provided that is used to evaluate the trustworthiness of universal resource locators (URLs)”; and Col. 11, lines 44-49, “URL parsing engine compliant with RFC 2396 (Uniform Resource Locators) of the Internet Engineering Task Force (IETF). The URL components that are produced during the parsing operation include a domain name, a second level domain, a top level domain, and potentially one or more subdomains (see FIG. 5)”), comprising: obtaining a URL; parsing the URL to extract a plurality of fields from the URL (See at least FIG. 7, “Obtain URL and parse”; and Col. 11, lines 44-49, “URL parsing engine compliant with RFC 2396 (Uniform Resource Locators) of the Internet Engineering Task Force (IETF). The URL components that are produced during the parsing operation include a domain name, a second level domain, a top level domain, and potentially one or more subdomains (see FIG. 5)”); generating attribute information indicating characteristics of each field for the plurality of fields (See at least Col. 11, lines 5-9, “a web site attribute (e.g., page title, SSL certificate organization name, etc.) is used to extract a more accurate version of the proposed brand for use in evaluating the URL”; Col. 12, lines 22-25, “any suitable URL characteristics may be considered when using the URL verification engine 30”; and Col. 16, lines 24-29, “After a suitable web side attribute has been obtained at step 110, the URL verification engine 30 extracts the proposed brand from the web site attribute at step 112”); and generating a summary of the URL using the attribute information (See at least Col. 11, lines 5-9, “a web site attribute (e.g., page title, SSL certificate organization name, etc.) is used to extract a more accurate version of the proposed brand for use in evaluating the URL”; and Col. 11, lines 44-49, “URL parsing engine compliant with RFC 2396 (Uniform Resource Locators) of the Internet Engineering Task Force (IETF). The URL components that are produced during the parsing operation include a domain name, a second level domain, a top level domain, and potentially one or more subdomains (see FIG. 5)”).

As to claim 2, Spies teaches the method of claim 1. Spies further teaches wherein the plurality of fields comprise a path field, a file and extension field, or a parameter field (See at least Col. 11, lines 44-49, “URL parsing engine compliant with RFC 2396 (Uniform Resource Locators) of the Internet Engineering Task Force (IETF). The URL components that are produced during the parsing operation include a domain name, a second level domain, a top level domain, and potentially one or more subdomains”, and FIG. 3. Here, the whole website is a path, the login file is a file, and the .aspx is extension filed).

As to claim 3, Spies teaches the method of claim 2. Spies further teaches wherein generating the attribute information indicating the characteristics of each field comprises generating the attribute information including an identification character indicating the type of one or more characters which are included in the path field and consecutively positioned with each other and a number indicating a length of the one or more characters(See at least Col. 10, lines 14-17, “URLs that contain numbers or symbols. Often URLs will contain numeric or symbolic shorthand. The word “first” might be represented as “1st” in a URL or the world “and” might be represented by the “+” symbol in a URL”(a number indicating a length); and Col. 11, lines 5-9, “a web site attribute (e.g., page title, SSL certificate organization name, etc.) is used to extract a more accurate version of the proposed brand for use in evaluating the URL”; and Col. 16, lines 24-29, “After a suitable web side attribute has been obtained at step 110, the URL verification engine 30 extracts the proposed brand from the web site attribute at step 112”, and FIG. 5. Here, the whole website includes resource identifier, one or more characters which are included in the path field and consecutively positioned with each other  ).

As to claim 4, Spies teaches the method of claim 2. Spies further teaches wherein generating the attribute information indicating the characteristics of each field comprises generating the attribute information including an identification character indicating the type of one or more characters which are included in the a file name of the file and extension filed and consecutively positioned with each other and a number indicating a length of the one or more characters(See at least Col. 10, lines 14-17, “URLs that contain numbers or symbols. Often URLs will contain numeric or symbolic shorthand. The word “first” might be represented as “1st” in a URL or the world “and” might be represented by the “+” symbol in a URL”(a number indicating a length); and Col. 11, lines 5-9, “a web site attribute (e.g., page title, SSL certificate organization name, etc.) is used to extract a more accurate version of the proposed brand for use in evaluating the URL”; and Col. 16, lines 24-29, “After a suitable web side attribute has been obtained at step 110, the URL verification engine 30 extracts the proposed brand from the web site attribute at step 112”, and FIG. 5. Here, the whole website includes resource identifier, one or more characters which are included in the path field and consecutively positioned with each other, and login file is a file name  ).

As to claim 5, Spies teaches the method of claim 4. Spies further teaches wherein generating the attribute information indicating the characteristics of each field comprises generating the attribute information including an identification character indicating the type of one or more characters which are included in the a file name of the file and extension filed and consecutively positioned with each other and a number indicating a length of the one or more characters(See at least Col. 10, lines 14-17, “URLs that contain numbers or symbols. Often URLs will contain numeric or symbolic shorthand. The word “first” might be represented as “1st” in a URL or the world “and” might be represented by the “+” symbol in a URL”; and Col. 11, lines 5-9, “a web site attribute (e.g., page title, SSL certificate organization name, etc.) is used to extract a more accurate version of the proposed brand for use in evaluating the URL”; and Col. 16, lines 24-29, “After a suitable web side attribute has been obtained at step 110, the URL verification engine 30 extracts the proposed brand from the web site attribute at step 112”, and FIG. 5. Here, login file is a file and extension filed  ).

As to claim 6, Spies teaches the method of claim 4. Spies further teaches wherein the type of the one or more characters is an alphabetic character, a numeric character, or a special character (See at least Col. 10, lines 14-17, “URLs that contain numbers or symbols. Often URLs will contain numeric or symbolic shorthand. The word “first” might be represented as “1st” in a URL or the world “and” might be represented by the “+” symbol in a URL”; and Col. 11, lines 5-9, “a web site attribute (e.g., page title, SSL certificate organization name, etc.) is used to extract a more accurate version of the proposed brand for use in evaluating the URL”; and Col. 16, lines 24-29, “After a suitable web side attribute has been obtained at step 110, the URL verification engine 30 extracts the proposed brand from the web site attribute at step 112”, and FIG. 5. Here, there are alphabetic character, a numeric character, or a special character  ).

As to claim 7, Spies teaches the method of claim 2. Spies further teaches wherein generating the attribute information indicating the characteristics of each field comprises generating the attribute information including a first identification character indicating the type of one or more characters which are included in the parameter field and consecutively positioned with each other and a second identification character indicating the type of one or more other characters which are included in the parameter filed and consecutively positioned with each other (See at least Col. 10, lines 14-17, “URLs that contain numbers or symbols. Often URLs will contain numeric or symbolic shorthand. The word “first” might be represented as “1st” in a URL or the world “and” might be represented by the “+” symbol in a URL”(a number indicating a length); and Col. 11, lines 5-9, “a web site attribute (e.g., page title, SSL certificate organization name, etc.) is used to extract a more accurate version of the proposed brand for use in evaluating the URL”; and Col. 16, lines 24-29, “After a suitable web side attribute has been obtained at step 110, the URL verification engine 30 extracts the proposed brand from the web site attribute at step 112”, and FIG. 5. Here, the whole website includes resource identifier, second identification character, one or more characters which are included in the path field and consecutively positioned with each other  ).

As to claim 8, Spies teaches the method of claim 7. Spies further teaches wherein the attribute information further comprises a special character included in the parameter field (See at least Col. 10, lines 14-17, “URLs that contain numbers or symbols. Often URLs will contain numeric or symbolic shorthand. The word “first” might be represented as “1st” in a URL or the world “and” might be represented by the “+” symbol in a URL”(a special character); and Col. 11, lines 5-9, “a web site attribute (e.g., page title, SSL certificate organization name, etc.) is used to extract a more accurate version of the proposed brand for use in evaluating the URL”; and Col. 16, lines 24-29, “After a suitable web side attribute has been obtained at step 110, the URL verification engine 30 extracts the proposed brand from the web site attribute at step 112”, and FIG. 5.).

As to claim 10, Spies teaches the method of claim 7. Spies further teaches wherein generating the attribute information indicating the characteristics of each field comprises filtering some of characters including in the plurality of fields (See at least Col. 12, lines 16-19, “During step 96, if the URL verification engine 30 is unable to determine the status of the URL based on the contents of the cache 36 and lists 38, prefiltering operations  may be performed on the URL”).

As to claim 16, Spies teaches an apparatus for generating a summary of URL, the apparatus comprising: a processor; a memory for loading a computer program executed by the processor (See at least Col. 3, lines 25-30, “Both client-oriented and server-based architectures can be used for the URL verification service. With a client-based architecture, a URL verification engine runs locally on a user’s computer. With a server-based architecture, a URL verification engine runs on a remote server that interacts with a user’s client over the internet”); and a storage for storing the computer program (See at least ABSTRACT, “A URL verification service is provided that is used to evaluate the trustworthiness of universal resource locators (URLs)”; and Col. 11, lines 44-49, “URL parsing engine compliant with RFC 2396 (Uniform Resource Locators) of the Internet Engineering Task Force (IETF). The URL components that are produced during the parsing operation include a domain name, a second level domain, a top level domain, and potentially one or more subdomains (see FIG. 5)”), wherein the computer program comprises instructions for performing operations to: obtain a URL; parse the URL to extract a plurality of fields from RL (See at least FIG. 7, “Obtain URL and parse”; and Col. 11, lines 44-49, “URL parsing engine compliant with RFC 2396 (Uniform Resource Locators) of the Internet Engineering Task Force (IETF). The URL components that are produced during the parsing operation include a domain name, a second level domain, a top level domain, and potentially one or more subdomains (see FIG. 5)”); generate attribute information indicating characteristics of each field for the plurality of fields (See at least Col. 11, lines 5-9, “a web site attribute (e.g., page title, SSL certificate organization name, etc.) is used to extract a more accurate version of the proposed brand for use in evaluating the URL”; Col. 12, lines 22-25, “any suitable URL characteristics may be considered when using the URL verification engine 30”; and Col. 16, lines 24-29, “After a suitable web side attribute has been obtained at step 110, the URL verification engine 30 extracts the proposed brand from the web site attribute at step 112”); and generate a summary of the URL using the attribute information (See at least Col. 11, lines 5-9, “a web site attribute (e.g., page title, SSL certificate organization name, etc.) is used to extract a more accurate version of the proposed brand for use in evaluating the URL”; and Col. 11, lines 44-49, “URL parsing engine compliant with RFC 2396 (Uniform Resource Locators) of the Internet Engineering Task Force (IETF). The URL components that are produced during the parsing operation include a domain name, a second level domain, a top level domain, and potentially one or more subdomains (see FIG. 5)”).

As to claim 17, Spies teaches a computer program stored on a computer-readable recording medium, the computer program being combined with a computing device (See at least Col. 3, lines 25-30, “Both client-oriented and server-based architectures can be used for the URL verification service. With a client-based architecture, a URL verification engine runs locally on a user’s computer. With a server-based architecture, a URL verification engine runs on a remote server that interacts with a user’s client over the internet”) to execute a method for generating a summary of a URL (See at least ABSTRACT, “A URL verification service is provided that is used to evaluate the trustworthiness of universal resource locators (URLs)”; and Col. 11, lines 44-49, “URL parsing engine compliant with RFC 2396 (Uniform Resource Locators) of the Internet Engineering Task Force (IETF). The URL components that are produced during the parsing operation include a domain name, a second level domain, a top level domain, and potentially one or more subdomains (see FIG. 5)”) and executing the method to: obtain a URL; parse the URL to extract a plurality of fields from RL (See at least FIG. 7, “Obtain URL and parse”; and Col. 11, lines 44-49, “URL parsing engine compliant with RFC 2396 (Uniform Resource Locators) of the Internet Engineering Task Force (IETF). The URL components that are produced during the parsing operation include a domain name, a second level domain, a top level domain, and potentially one or more subdomains (see FIG. 5)”); generate attribute information indicating characteristics of each field for the plurality of fields (See at least Col. 11, lines 5-9, “a web site attribute (e.g., page title, SSL certificate organization name, etc.) is used to extract a more accurate version of the proposed brand for use in evaluating the URL”; Col. 12, lines 22-25, “any suitable URL characteristics may be considered when using the URL verification engine 30”; and Col. 16, lines 24-29, “After a suitable web side attribute has been obtained at step 110, the URL verification engine 30 extracts the proposed brand from the web site attribute at step 112”); and generate a summary of the URL using the attribute information (See at least Col. 11, lines 5-9, “a web site attribute (e.g., page title, SSL certificate organization name, etc.) is used to extract a more accurate version of the proposed brand for use in evaluating the URL”; and Col. 11, lines 44-49, “URL parsing engine compliant with RFC 2396 (Uniform Resource Locators) of the Internet Engineering Task Force (IETF). The URL components that are produced during the parsing operation include a domain name, a second level domain, a top level domain, and potentially one or more subdomains (see FIG. 5)”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, and 11-15 are rejected under 35 U.S.C. 103  as being unpatentable over Spies, in view of Moore (U. S. Pub. No. 2011/0107241  A1).
As to claim 9, Spies teaches the method of claim 7. Spies further teaches wherein the one or more other characters are characters indicating a value of the parameter filed (See at least Col. 10, lines 14-17, “URLs that contain numbers or symbols. Often URLs will contain numeric or symbolic shorthand (a value of the parameter field). The word “first” might be represented as “1st” in a URL or the world “and” might be represented by the “+” symbol in a URL”; and Col. 11, lines 5-9, “a web site attribute (e.g., page title, SSL certificate organization name, etc.) is used to extract a more accurate version of the proposed brand for use in evaluating the URL”; and Col. 16, lines 24-29, “After a suitable web side attribute has been obtained at step 110, the URL verification engine 30 extracts the proposed brand from the web site attribute at step 112”, and FIG. 5.).
However, Spies fails to expressly teach wherein the one or more characters are characters indicating a key of the parameter field.
In analogous teaching, Moore exemplifies this wherein Moore teaches wherein the one or more characters are characters indicating a key of the parameter field (See at least [0088], “the domain data 914 contain the store cluster identifier (e.g., the store cluster URL address) used to route the incoming requests to the correct store for information about that domain; the Domain data 914 also group that APIkeys have access to which domains”; and [0093], “the content Identifier data 938 represent a composite key used to identify content relationships”).
Thus, given the teaching of Moore, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Moore, system and method for tracking usage, into Spies, universal resource locator verification services using web site attributes, for method and system of identify the URLs. One of the ordinary skills in the art would have been motivated because the method and system can be used to select items for display (See Moore: Summary).

As to claim 11, Spies teaches the method of claim 1. However, Spies fails to expressly teach wherein further comprising: clustering the URL based on the summary of the URL.
In analogous teaching, Moore exemplifies this wherein Moore teaches wherein further comprising: clustering the URL based on the summary of the URL (See at least [0088], “the domain data 914 contain the store cluster identifier (e.g., the store cluster URL address) used to route the incoming requests to the correct store for information about that domain; the Domain data 914 also group that APIkeys have access to which domains”; and [0093], “the content Identifier data 938 represent a composite key used to identify content relationships”).
Thus, given the teaching of Moore, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Moore, system and method for tracking usage, into Spies, universal resource locator verification services using web site attributes, for method and system of identify the URLs. One of the ordinary skills in the art would have been motivated because the method and system can be used to select items for display (See Moore: Summary).

As to claim 12, Spies teaches a method of claim 11. However, Spies fails to expressly teach wherein further comprising: labeling the URL according to a result of the clustering.
In analogous teaching, Moore exemplifies this wherein Moore teaches wherein further comprising: labeling the URL according to a result of the clustering (See at least [0088], “the domain data 914 contain the store cluster identifier (e.g., the store cluster URL address) used to route the incoming requests to the correct store for information about that domain; the Domain data 914 also group that APIkeys have access to which domains”).
Thus, given the teaching of Moore, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Moore, system and method for tracking usage, into Spies, universal resource locator verification services using web site attributes, for method and system of identify the URLs. One of the ordinary skills in the art would have been motivated because the method and system can be used to select items for display (See Moore: Summary).

As to claim 13, Spies teaches the method of claim 11. However, Spies fails to expressly teach wherein further comprising: compare the summary of the URL with a summary of another URL, and when the summary of the another URL is the same as the summary of the URL, clustering the another URL into the same cluster as the URL.
In analogous teaching, Moore exemplifies this wherein Moore teaches wherein further comprising: further comprising: compare the summary of the URL with a summary of another URL (See at least [0115], “Each node 232 has a full copy of the usage data tracked since the corresponding cluster 230 has been active in the tracking system 100. A new node 232, when included in a particular cluster 230, is populated with all data from the other nodes”; ¶ [0119], “the media resource 204 reference (e.g. URL) identifies the location of the tracking module 602 served by the capture server 214”; and ¶ [0120], “If it is determined that the view does exist (same URL), the view is retrieved from the store 228 and send to the observer client 504”; and ¶ [0122], “Each store cluster 230 in the store 228 is referenced by a unique cluster code, or identifier (ID), in the form of a cluster domain identifier. Each cluster 230 stores data relating only to a single domain, or range of domains, not stored by the other clusters”), and when the summary of the another URL is the same as the summary of the URL, clustering the another URL into the same cluster as the URL (See at least ¶ [0128], “if the request was already received from within a cluster, determined in step 2006, the content data relating to the media resource 604 in a message in the store 228 is updated by accessing the content list 2022”).
Thus, given the teaching of Moore, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Moore, system and method for tracking usage, into Spies, universal resource locator verification services using web site attributes, for method and system of identify the URLs. One of the ordinary skills in the art would have been motivated because the method and system can be used to select items for display (See Moore: Summary).

As to claim 14, Spies teaches the method of claim 11. However, Spies fails to expressly teach wherein further comprising: compare the summary of the URL with a summary of another URL, and when the summary of the another URL is different from the summary of the URL, clustering the another URL into a new cluster.
In analogous teaching, Moore exemplifies this wherein Moore teaches wherein further comprising: further comprising: compare the summary of the URL with a summary of another URL, and (See at least [0115], “Each node 232 has a full copy of the usage data tracked since the corresponding cluster 230 has been active in the tracking system 100. A new node 232, when included in a particular cluster 230, is populated with all data from the other nodes”; ¶ [0119], “the media resource 204 reference (e.g. URL) identifies the location of the tracking module 602 served by the capture server 214…The received tracking data is ingested, or stored, by each node of the nodes 232 in the relevant cluster 230”; and ¶ [0122], “Each store cluster 230 in the store 228 is referenced by a unique cluster code, or identifier (ID), in the form of a cluster domain identifier. Each cluster 230 stores data relating only to a single domain, or range of domains, not stored by the other clusters), when the summary of the another URL is different from the summary of the URL, clustering the another URL into a new cluster (See at least ¶ [0128], “If the message is not from a cluster, it is replicated to the other nodes 232 in this particular cluster 230”).
Thus, given the teaching of Moore, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Moore, system and method for tracking usage, into Spies, universal resource locator verification services using web site attributes, for method and system of identify the URLs. One of the ordinary skills in the art would have been motivated because the method and system can be used to select items for display (See Moore: Summary).

As to claim 15, Spies and Moore teach the method of claim 14. However, Spies further teaches wherein based on a trend of occurrence of clusters including the new cluster, abnormal access or cyber-attack from the outside is detected (See at least Col. 5, lines 54-58, “in evaluating whether a web page’s URL is associated with a trusted web site, the verification service may determine whether the URL has  a valid top level domain. Information on which top level domains are valid may be stored as a list (e.g., as part of lists 38 or in any other suitable database structures”)

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
V. et al. (U. S. Pub. No. 2015/0264105 A1) teaches automatic uniform resource locator construction.  Lee et al. (U. S. Pub. No. 2014/0137250 A1) teaches system and method for detecting final distribution site and landing site of malicious code. Xuewen et al.  (U. S. Pub. No. 8505094 B1) teaches detection of malicious URLs in a webpage.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-Thursday, 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/Examiner, Art Unit 2456 09/27/2022


/ANH NGUYEN/             Primary Examiner, Art Unit 2456